DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.
Applicant's election with traverse of Invention I and Species I in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that the claims include a “selectively actuatable valve”, no distinction to whether the valve is one-way or a two-way valve, and that any prior art applicable to a two-way valve would likely be applicable to a one-way valve.  This is not found persuasive because even as stated by the applicant, the assumption that any prior art applicable to a two-way valve would likely be applicable to a one-way valve, the opposite situation could be the course of action in the application.  A one-way valve would not be applicable to a two-way valve, in which in that situation a prior art disclosing a one-way not necessarily could be modified with a two-way valve.  Therefore, a single prior art not necessarily could be used in both situations of a one-way or two-way valve.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Reference numeral 26 is disclosed as “second outer surface” in paragraph [0032], while in paragraph [0033], the same reference numeral is disclosed as “waterproof weld”.    
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in figure 1B, reference character “26” has been used to designate both “waterproof weld” and “second outer surface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pocket” formed from the flexible waterproof bag material within a trigger guard in the unevacuated condition, as recited in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Preciat Cervera (US 2015/0198413) in view of Burke (US 2016/0221722).
Claim 1
Preciat Cervera discloses a selectively sealable evacuable storage bag (20) comprising a first/front side comprising a flexible waterproof/thermoplatic bag material having a first peripheral shape, a thickness, a first inner surface and a first outer surface; an opposed second/back side comprising the flexible waterproof/thermoplastic bag material having a second peripheral shape that comprises a mirror image of the first peripheral shape, the thickness, a second inner surface, and a second outer surface, the first peripheral shape and first inner surface in corresponding engagement with the second peripheral shape and second inner surface; a waterproof joining/seal a first peripheral portion of the first side to a second peripheral portion of the second side and defining an opening (24) on an open end, a closed end, and a storage chamber extending between them, the opening configured to receive an article within the storage chamber (see [0030], [0032] and figure 1); a selectively actuable valve (26) sealably disposed on the first/front side, the selectively actuable valve disposed in a conduit that is sealably attached to the respective first side and extends from a conduit opening in the respective first side to an outlet opening (see [0030], [0034] and figure 3); and a selectively openable and closable seal/fastener (25) disposed proximate the opening and configured to enable insertion and extraction of the article in an open condition and a watertight, dust tight, and airtight seal in a closed condition, wherein in the closed condition of the selectively openable and closable seal the storage chamber is evacuable from an unevacuated condition to an evacuated condition by selective removal of a gas through the selectively actuable valve (see [0030], [0031] and figure 1).  Regarding the limitation of the weld joining a first peripheral portion of a first side to a second peripheral portion of a second side, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e sealable and evacuable storage bag, does not depend on its method of production, i.e. the peripheral portions being welded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Burke discloses a  sealable and evacuable bag comprising front and back walls permanently joined together, at the edges, by thermo-welding (see [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first/front side and second/back side of the storage bag of Preciat Cervera being joined together by thermo-welding as taught by Burke since thermo-welding is a known and nominal method of joining edges of storage bags.
Claim 2
Preciat Cervera further discloses the bag material comprises a polymer/plastic film (see [0032]).  
Claim 8
Preciat Cervera further discloses the selectively openable and closable seal comprises a zip top seal/zip fastener comprising a male portion disposed along and proximate the opening on one of the first side and second side and an interlockable female portion disposed along and proximate the opening on the other of the first side and second side (see figure 1, [0030] and [0033]).

Claim 9
Preciat Cervera further discloses the zip top seal is configured to provide the closed condition by zipped engagement provided by a zipper (see [0033]).
Claims 10 and 11
Preciat Cervera further discloses the flexible waterproof bag material is configured to conform to the article/firearm in the evacuated condition, and wherein the flexible waterproof bag material is selected and capable to provide selective operability of the article and a predetermined member of the article in the non-evacuated condition (see [0030] and [0031]).  Preciat Cervera discloses the uses of the storage bag is for receiving a firearm in the interior, then by uses of a valve to evacuate excess of air from the interior volume of the storage bag, therefore in the evacuate condition, the bag material will conform to the firearm.  In addition, the bag material disclosed by  Preciat Cervera is capable to provide selective operability of the firearm and a predetermined member of the firearm in the non-evacuated condition.  
Claim 12
Preciat Cervera further discloses the firearm comprises a handgun/pistol, revolver, or rifle (see figures 1 and 2).  
Claim 13
Preciat Cervera further discloses the predetermined member could be a trigger (see figures 1 and 2).  
Claim 14
Preciat Cervera further discloses the predetermined member comprises a trigger, and the flexible waterproof material and a bag shape are selected and capable to allow formation of a pocket (defined by material of the bag around the area of the trigger of the firearm) of the flexible waterproof material bag material within a trigger guard in the unevacuated condition that is retained in the evacuated condition to provide a space for operation of the trigger (see figure 1).
Claim 15
Preciat Cervera does not disclose the article comprising an electronic device.  However, Burke discloses a sealable and evacuable bag (10) (see [0040]) comprising an electronic device placed inside, as a type of article to be isolated from external environment (see [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage bag of Preciat Cervera replacing the firearm for an electronic device as an alternative article to be isolated from the external environment.
Claims 16 and 17
Burke further discloses the electronic device could be a cell phone (see [0036]), wherein the predetermined member could be either a touch screen, keyboard, selector switch, or a combination.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Preciat Cervera (US 2015/0198413) and Burke (US 2016/0221722) as applied to claim 1 above, and further in view of Kuribayashi (US 2015/0297297).
Claims 3 and 4
Preciat Cervera does not explicitly disclosed the type of thermoplastic used and the thickness of the polymer film.  However, Kuribayashi discloses polyurethane resin is one of known materials used in packaging bag to be vacuum, wherein a film used for the bag a packaging bag has a thickness, preferably between 50 to 80 micrometers (see [0008] and [0035]), which the thickness converted to mils would be between 1.97 mils to 3.15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic film formed from polyurethane resin with a thickness between 1.97 mils to 3.15 as taught by Kuribayashi because polyurethane resin is one of the known type of thermoplastic for vacuum usage, and with the required thickness to provide sufficient flexibility to the film.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Preciat Cervera (US 2015/0198413) and Burke (US 2016/0221722) as applied to claim 1 above, and further in view of Yeager (US 2005/0091865).
Preciat Cervera further discloses the valve attached to the storage bag through a flange/base (27) by a circumferential weld/thermal bonding proximate to the conduit opening (see [0034] and [0037]).  Preciat Cervera does not disclose the valve comprising an L-shaped tube comprising a first leg and a second leg, and a selectively sealable cap attached by an attachment member to the second leg and configured to sealably cover the second leg at a second end.  However, Yeager discloses a vacuum bag comprising a valve (8) circumferentially attached to the bag, the valve having an L-shaped comprising a first leg configured for attachment to a surface of the bag and a second leg configured to be covered by a sealable cap/valve (14) (see figure 4 and [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the valve disclosed by Preciat Cervera for the valve of Yeager since it is recognize that both valves are used for the same purpose of removing air from the bag.  
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Preciat Cervera (US 2015/0198413) and Burke (US 2016/0221722) as applied to claim 1 above, and further in view of Stemp (US 2019/0216190).
Preciat Cervera does not disclose the selectively openable and closable seal comprising a flexible strap, as required.  However, Stemp discloses a lockable roll-top bag comprising a flexible strap (18) having a first and second attachment devices (22) disposed at opposed ends of the flexible strap, the first and second attachment devices configured for selectively locked and unlocked engagement (see figure 4), wherein the closed condition comprising a plurality of rolls of the strap, first side, and second side toward the closed end and the subsequent locked engagement of the first attachment device and second attachment device.  Stemp discloses a sidewall of the bag is folded or rolled, at least one time, about the closing strap for securing the contents within the bag (see [0009], [0011] and [0024]).  Stemp further discloses in order to maintain the bag in closed condition, a pair of cooperating fasteners are provided in the interior area of a bag mouth (see [0026]).  Stemp further discloses by folding or rolling the closing strap, typically several times, the user could carry the bag in a different configuration, such as a messenger-style pouch (see [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage bag of Preciat Cervera including the flexible strap as taught by Stemp to provide the user with an additional way of carrying the bag over the body of the user, such as a messenger-style pouch.


Claim 7
Stemp further discloses the attachment device comprises a male and female snap buckles (see figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736